                                                                              Qtim   '' ,.

-----(--.-,--)-.-------------- --..
                                  --                                                              ---.
                                                                                                     --va---
                                                                                                           ----'s.,-,-,.u . ,
                                                                                                                       #
                                                                                                               s ja;
                              U NITED STATESD ISTRICT C OURT
                                                           forthe
                                                                                                           jt
                                                                                                            ln
                                                                                                             uq-
                                                                                                               7-!S-2g12
                                               W estern DistrictofVirginia'''.                       éKJUL!A C.D D     ,   LERK
                                                                    q         $
                                                                             -1
                                                                                                                 ,


           In theMatterofthçjearchof                            )
       (Briejlydescribethepropert
                                ytobesearched                   )
        orI't
            fcnf/ thepersonbynameandaddress)
                  SprintSpectrum ,LP
                                                                )
                                                                ?        c--x-. ).
                                                                                 '/,mz' lo c
                                                            .

                (Target#423-963-8519)                           )
                                                                )
                                        APPLICATION FOR A SEARCH W ARRANT
        1,a federallaw enforcementofficeroran attom ey forthegovernment,requestasearch warrantand stateunder
penaltyôfperjurythat1hakereasontobelievethatonthçfollowingpersonorproperty (identh thepersonordescribethe
propertytobesearchedandg
                       'iveitsloçationl:
 PLEASE SEE ATTACHMENT ''
                        A''
locatedin the            N/A t.'      Disttictof
                                           .                        Kansas              ;   thereisnow c'
                                                                                                        oncealed (ident? f/ic
personordescribethepropert
                         ytobeseizedlk      .                             .
 PLEASE SEE ATTACHM ENT ''B''

        ThebasisforthesearchunderFed.R.Crim.P.41(cjis(checkoneormorel'
                                                                     .
              D evidenceofa crim e;
                                .
                                         '                      '
                ,                   .

              I
              D contraband,fnlitsofcrim e,orotheritemsillegally possessed;
              O property designedforuse,intended foruse,orused in com mitting acrim e;
              # apersontobearr?
                              estedorape-rsonwhoisunlawfullyrestrained.
        '
        I'
         hesearch isrelate
                         'd to aviolation of:
          CodeSection                                                    OyenseDescr+tion
      21USC 841(b)(1)(B)(viii)             PossessionandDistributionofMethamphetamine
        Theapplication isbased on thesefacts:
       PLEASE SEE THE ATTACHED AFFIDAVIT.

         V Continuedontheattache
                               'dsheet.
         I
         n Delayednoticeof     days(giveexactendingdateifmorethan 30days:                                       )isrequested
           under18U.S.C.j3103a,thebasisofwhichissetforthon theattachedsheet.

                                                                '
                                                                                       Ap cant's signahtre
                                                                          Byron L.Schiesz,11 Deputy US Marshal
                                                                                       Printednameand title
Swom to beforeme and signed in my presence.
           11
oàte:           #
                                                                                            Judge'ssignature
City and state'
              . Abingdon,Virginia                                             Honorable Pam ela M .Sargent,USMJ                   .

                                                                               '       Printednameand title

         Case 1:18-mj-00167-PMS Document 1 Filed 11/19/18 Page 1 of 9 Pageid#: 1
                      IN TH E UN ITED STA TES D ISTRICT CO U R T
                     FOR TH E W ESTERN DISTRICT OF W R GINIA


IN R E APPLICA TIO N O F TH E UN ITED
STATES O F A M ER ICA FO R A SEAR C H           C ase N o.
W ARRANT FOR LPCATION
INFO RM A TIO N FO R CELLIJLA R                 Filed Under Seal
DEVICE UTILIZG G (423)963-8519

                               AFFIDAW T IN SUPPORT OF
                         APPLICATIONS FO R SEARCH W ARRANTS
       1,Deputy United StatesM arshalByron L.Schiesz,II,being firstduly sworn,hereby

deposeand state asfollows:

                                     INTR O D U CTIO N

              lm ake the affidavit.in supportofapplicationsfora search warrantunderFederal

RuleofCriminalProcedure41and U.S.C.jj2703(c)(1)(A)forinformation aboutthe location
of the targetdevice utilizing Sprint Spectrum,LP number (423) 963-8519. The target in
possessionofthisdeviceisbelievedtobeAmandaCrjstalMOORE.Sprint'Spectnzm,LPisthe
confirmed service provided who isheadquartered at6160 SprintParkway,Overland Park,KS,

66251.The Target Cell Phone is described.herein and in Attachment A, and the location

information to be seized isdescribed herein and in A ttachm entB.
                                         r




       2.     l am a Deput
                     .   y U.S.M arshalwith theUnited StatesM arshal's Service (USV S),
and havebeen sinceM ay,2003. Inm an ççinvestigativeor1aw enforcem entofficerofthe United

States''within themeaning of18U.S.C.j2510(7)- thatis,an oo ceroftheUnited Stateswho
isempowered by 1aw to conductinvestigationsand tom ake arrestsforoffensejenum erated in 18

U.s.c.j1516.
              Iam chargedwith enforcing federallawjin a11jurisdictionsoftheUnited States,
its territories and possessions. I nm' cutrently assir ed to the W estern D istdct of V irginia,


   Case 1:18-mj-00167-PMS Document 1 Filed 11/19/18 Page 2 of 9 Pageid#: 2
    Fugitive Operations Section, for the USM S. 1 have conducted criminal and fugitiye
                                                                          C
    investigations throughout m y career.I have been the affant on num çrous search w aaants

    regarding the tracldng and locatipg offederal fugitives based on theiruse ofcellular phones.

    Throughoutmy career,1have encountered num erousm ethodsthatfugitiveshave used to hinder
    '    .                             f              4


    1aw enforcem ent efforts to track their whereabouts including,butnot limited to,t'urning the

    phonesop andoffwhen notinuse,havingthephonessubscdbed in familymembersoriiends'
    nam es,aswellascarrying,switching and ùsing multiple cellularphoneson theirperson.

             4.   The facts in the affidavitcom e from my personalobservations,m y training and
                                                                          '
                                                  .



    ekpedence,and inform ation obtaihed from otheragentsand witnesses.The affidavitisintended

    to show m erely thatthere is sufficientprobable cause fortherequested warrantand doesnbtset

    forth a11ofm yknowledgeaboutthçm atter.
                                                                              '     ,
                           .

             5    Based on thefactssetforth intheaffidavit,thereisprobaàlecausetobelievethat
    M OORE h4s violated 21 U.S.C.j 841 (b)(1)(B)(viii) and 21 U.S.C.j 846. M O'
                                                                              ORE was
    charged with these crim es on October 10,2018,in thy W estern DistrictofVirginia,Abingdon

    Division,forwhich an active arrestwarrantwas issued. There isalso probablecauseto believe

    thatM OORE ijéw areofthesechargesand hasfled. Thereisalsoprobablecauseto believethat
'

    thelocation knfbnuation described in AttachmentB willassistlaw enforcementin arresting
                                                                .




    M OORE,who is a içpçrson to be arrested''within the m eaning of Federal Rule of Criminal

    Procedure41(c)(4).
                                            PkOBABLE cArsE
             6.   On O ctober 10,2018, an arrest w arrant w as issued for M OO RE in the W estem

    DistrictofVirginia,Abingdon Division,charging herwith both Possession and Distdbution of

    M ethnm phetnm ine and Conspiracy to D istzibute.




        Case 1:18-mj-00167-PMS Document 1 Filed 11/19/18 Page 3 of 9 Pageid#: 3
           7.           Dudng the course of the fugitive investigation into M OORE'S whereabouts,a

.   courtordbrwasserved bn Facebook in an effortto obtain inform ation from M OORE'SFacebook

    account, https://-
                .
                    -
                    '
                              .facebook.coe prolle.php?id=looolozo8lgs876& reN br rs, Fhich could
                               .           '-    ' '*'   *'                    '   -



    lead Investigators to the location of M OORE. Contained in the in'form étion received from

    Facebook,pursuarit to the courtorder,w ere IP addresses associated with a cellular device
                                                              .
       .                                                                                           '

                                                 .

    number,(423)-963-8519,utilizedto accessM OORE,sFacebook acc(ytmt.
           8.           ln my training and experience,IVve leamed thatSprintSjectrum,LP isa
    com pany thatprovidescellulartelephone and intenwtaccessto the generalpublic. Ialso know

    thatprovidersofcellulartelephone service havetechnicalcapabilitiestha!allow them to collect

    and generate atleasttwo kinds ofinfonnation aboutthe locationsofthe cellulartelephones to

    which they provide service: (1) E-911 Phase 11 data,also known as'GPS data orlatitude-
    longittide data,and (2) cell-site data,also known asççtowef/face information''or'celltower/
    sector records. E-911 Phase 11 data provides rela1tively precise location infonnation about the
                                                                     .
                         ,



    cellulér,telephone itself, either via GPS tracking technology built into the phone or by

    tdangulating on the devicp'ssir alusing data from severaloftheprovider's celltowers. Ce11-.

    sitedataidentifiesthe(tcell-towers''(i.e.,antennatowerscovedngspecitk geograplïicareas)that
    lzèceived aradio sir alfrom thecellulartelephoneand,insomecases,thettsector''(i.e.,facesof
    thetowers)towhich thetelephonecomzectéd.Thesetowersareoften ahalf-mileormoreapart,
    even in ùrban areas,and can be'10 orm ore milesapartin nlralareas. Furthernmre,the tow er
                                   '
                                       è
    clèsest to a w ireless device does not necessarily selve every call m ade to or âom that device.

.   A ccordingly,cell-site data istypically lessprecise thatE-911 Phasç 11data.'

           9.           Basedonmytrainingand experience,Iknow thatSprintSpectrum,LP can coltect
    cell-site data aboutthe TargetCellPhone.




      Case 1:18-mj-00167-PMS Document 1 Filed 11/19/18 Page 4 of 9 Pageid#: 4
                                 AUTHORIZATION REOUEST
       10.    Based on the foregoing,I request that the Courtissue the proposèd warrants,

pursuanttoFederalRuleofCdminalProcedure41and 18U.S.C.j2703(c).
              1 futther request that the Courtdirect Sprint Spectrum ,LP to disclose to the

govem m entany inform ation described in AttachmentB-1 thatiswitilin the possession,custody,

orcontrolofSprintSpectrum,LP. lalsorequest(hatthe CourtdirectSprintSpectrum,LP to
f'um ish the govemm ent a11 inform atiop, facilitieg, and technical assistance necessary to

accomplish thecollection oftheinform ation described in Attachm entB-2 unobtrusively and with

am inimum ofinterference with SpdntSpectrum ,Lp.services,including by initiating a sir alto'

detennine thelocation ofTargetTelephone on SprintSpectrum,LP'snetwork orwith such other

referenpepointsasm ay be reasonably available,and atsuch intervalsand tim eâdirected by the

gbvem ment. The governm entshallreasonably compensate SprintSpectrum ,LP forreasonable

expensesincurred in furnishing such facilitiesorassistance.

       12.    Ifurtherrequestthatthe Courtauthorize execution ofboth theProviderTracking

W arrantand theInvestigativeDeviceW arrantatany tim eofday ornight,owing to thepotential

need to locatetheTargefTçlephoneoutside ofdaytim ehours. In particular,allowing execution

ofthewarrantsin thenighttim ewillallow officersto ascertain location with p eaterprecision.

       13.    Ifurtherrequest,pursuantto 18U.S.C.j3103a(b)and FederalRuleofCriminal
Procedufe 4149(3),thatthe Court'authodzethe ofticerexecuting the warrantsto delay notice        '
        .                                                                  .



until70 days aAerthe collection authozized by the warranthasbeen completed. The delay is

justifiedbecausethereisreasonablecausetobelievethatprovidingimmediatenot.ificationofthe
warrantmayhaveanadverseresuk,asdetinedin18U.S.C.j2705.Provibingimmediatenotice
to the subscriber oruserofTargetTelephone couldjeopardize the apprehension ofM OORE,



  Case 1:18-mj-00167-PMS Document 1 Filed 11/19/18 Page 5 of 9 Pageid#: 5
giving him an opportunity to changepatterns ofbehavior or fleeprosecution. See 18 U.S.
                                                            ,
                                                                                  '
                                                                                     C.j
                                                            .



3103 a(b)(1). Asfurtherspecified in AttachmentB,which isincorporated intothewarrant,the
proposedsearchFarrantdoesnotauthorizetheseizureofanytangibleproperty.See18U.S.C.j
3103 a(b)(2). M oreover,to the extentthatthe warrantauthorizesthe seizure ofany wire or
electronic communication (asdetined in 18 U.S.C.j 2510)'or any stored wire orelectronic
inform ation,there isreasonable necessity for the seizure forthe reasons setforth above. See 18

U.S.C.53103a(b)(2).
                                                                1
               I further request that the Courtdirect Spdnt.Spectrum, LP to disclose to the

governmentany inform ation descdbed in Attachm entB thatiswitllin thepoysession,custody,or

control of Sprint Spectnzm , LP. 1 élso request that the Court direct Sprint Spectnlm ,,LP to

f'urnish '
         the governm ent a11 information, facilities, and technical assistance necessary to

accomplish thecollection ofthe information descdbed in Attachm entB unobtrusively and with a

minimum ofinterference with SprintSpectrum LP'sservices,including by initiating a signalto

determ ine the location ofthe TargetCellPhone on SprintSpectnzm LP's network orw ith such

otherreferencepointsasm ay bereasonably available,and atsuch intervalsand tim esdirected by

the govenunent. The government shall reasonably compensate Splint Spectrum , LP for

reasonableexpensesincurred in furnishing such facilitiesorassistance.

         15.   1furtherrequestthatthe Courtauthorize execution ofthe warrantatany tim e of

day ov night, ow ing to the potential need to locate the Target C ell Phone outside of daytim e

hours.

         16.   lfurtherrequestthaithe court'orderthata11papersin supportofthis application,

including the affidavit and search warrant,be sealed untilfurther order of the Court. These

docum entsdiscuss an ongoing crim inalinvestigation that1neitherpublic nörknow n to a11ofthe




   Case 1:18-mj-00167-PMS Document 1 Filed 11/19/18 Page 6 of 9 Pageid#: 6
 targets ofthe investigation. Accordingly,there is gcod cause to sealthese docum entsbecause

 theirpremamredisclosuremayseriouslyjeopardizethatinvestigation.
        17. ldeclareunderthepenalty ofperjurythattheforegoing istrueand correctto the
 bestofmyknùwledjeandbelief.
                                                 Respectfully Submitted,


                                                 B yron L.S iesà,11
                                                 D eputy U nited StatesM arshal



 Swornaùdsubscdbedbefo m on W             .   19 2018.
                                                   ,




                       onorablePam elaM .Sargent
                     Cnited StatesM agistrateJudge




 Vm'0VtJ,.i)tj:
(..
  y
         t-
          l $l/î@ tf




   Case 1:18-mj-00167-PMS Document 1 Filed 11/19/18 Page 7 of 9 Pageid#: 7
                                  ATTA C H M EN T A



                                Property to Be Searched



   Thecellulartelephpne(tt-rargetCellPhone'')assignedto(423)963-8519,whosewireless
   serviceproviderisSprintSpectrum ,LP,açompany headquartered at6160 SprintParltw ay,

   OverlandPark,KS 66211.
2. Infprw ation aboutthelpcation oftheTargetCellPhonethatiswithin thepossession,custody

   orcontrolot-sprintspectrum,Lp,includinginfbrm ation aboutthelocation ofthe cellular

   teltphonei)itissubsequentlyassigned:difrerentcallnumker.'                 o/s , '
                                                                            s-     )IIqllf
3. Foraperiobofthirtydays,dudnga11timesofdayandnight,subsequently%
                                                                      +.0.iss?
                                                                             uance of
                                                                       .




   thewarrant.




  Case 1:18-mj-00167-PMS Document 1 Filed 11/19/18 Page 8 of 9 Pageid#: 8
                                      ATTXCHM ENT B

                                Particular Things to be Sel
                                                          kzed
                                                            .


       A11inform ation aboutthelocation oftheTafgetCellPhonedescribed in Attachm entA

foraperiod ofthirty days,dudng a11tim esofday and night. ttlnformation aböutthelocation of

theTargetCellphone''includesa11availableE-911Phase 11data,GPS data,latimde-longitude

data,andotherpreciselocationinformation,aswellasal1dataaboutwhich çtcelltowers''(i.e.,
antennatowerscoveringspecificgéographicareas)andtEsectors''(i.e.,facesofthetowers)
received a radio sir alfrom the cellulartelephone described in A ttachm entA .


       Totheextentthattheinfonnationdescribedinthepreviousparagra
                                                                'ph(hereinafter,
StocationInformation'')iswithinthepossession,custody,orcontrolof,SprintSpectrum,LP is
wquiredto disclosetheLocation Infonnation tothegovernm ent.In Addition,SplintSpectnzm ,

LP mustfurnish thegovernmenta11information,facilities,and technicalassistancenecessaryto

accom plish the collection ofthe Location Inform ation unobtrusively and w ith a m inim um of

interferencewith SprintSpectrum,LP,includingbyinitiating asir altoLeterminethelocation
oftheTargetCellPhoneon SprintSpectnzm ,LP'snetwork orwiyh such otherreferencepoints

asm aybereasonably available,andatsuch intervalsandtim esdirected by thegovernm ent.The

gpvernm entshallcom pensate SprintSpectrum ,LP forreasonable expensesincurred in

furnishing such facilitiesorassistance.

       Thisw arrantdoes notauthorize the seiztlre ofany tangible property. ln approving this

w arrant,the Courtfindsreasonable necessity for the seizure ofthe Location Inform ation. See 18

U.S.C.j3103a(b)(2).




   Case 1:18-mj-00167-PMS Document 1 Filed 11/19/18 Page 9 of 9 Pageid#: 9
